              Case 3:15-cv-03747-JD Document 494 Filed 10/08/20 Page 1 of 2



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                  SAN FRANCISCO DIVISION
 7
     In re FACEBOOK BIOMETRIC INFORMATION        Master File No. 3:15-cv-03747-JD
 8   PRIVACY LITIGATION
                                                 [PROPOSED] ORDER RE PROPOSED
 9
                                                 CURATIVE NOTICE BY LEVI &
10                                               KORSINSKY, LLP
     This Document Relates To:
11         ALL ACTIONS.                          Hon. James Donato
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     Master File No. 3:15-cv-03747-JD
     [PROPOSED] ORDER RE PROPOSED CURATIVE NOTICE BY LEVI & KORSINSKY, LLP
                 Case 3:15-cv-03747-JD Document 494 Filed 10/08/20 Page 2 of 2



 1          Having received and reviewed Levi & Korsinsky, LLP’s proposed curative notice, IT IS

 2   HEREBY ORDERED THAT:

 3          1.      Within two (2) business days from the date of this Order, Levi & Korsinsky, LLP shall

 4   send the proposed corrective notice out via email to the 3,724 impacted class members who responded

 5   to the ad posted by Levi & Korsinsky, LLP;

 6          2.       Within five (5) business days from the date the curative notice is sent, Levi &

 7   Korsinsky, LLP shall provide the Settlement Administrator, Gilardi & Co. LLC, with a list of the

 8   names and email addresses of those 3,724 individuals; and

 9          3.      Within five (5) business days from the date the curative notice is sent, Levi &
10   Korsinsky, LLP shall file an affidavit with the Court affirming that notice has been completed.
11

12   IT IS SO ORDERED.
13

14   DATED: ______________________
             10/8/2020
                                                                  ___________________________
15                                                                Honorable James Donato
                                                                  United States District Judge
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     Master File No. 3:15-cv-03747-JD
     [PROPOSED] ORDER RE PROPOSED CURATIVE NOTICE BY LEVI & KORSINSKY, LLP
